Title: To George Washington from John Parke Custis, 12 April 1780
From: Custis, John Parke
To: Washington, George


          
            Hond Sir
            Abingdon [Va.] April 12th 1780
          
          A few Days after I had sent you my last, Colo. Bassett arrived, and proposed to continue his Journey on to Camp, on a Visit to you and My Mother. I did not therefore take the first Opportunity of shewing your Letter to Him—but deferd it, untill He was about to prosecute his Journey, indeed We were engaged in Company continually, that no good Opportunity offered. I was under a positive Promise, to make Doctor Craik a Visit, before He left Home, and after staying a few Days with Colo. Bassett, went over to the Doctor’s, expecting to find Him here on my return; But to my great Surprise, I received a Message from Him on my return, that I must come down to Mt Vernon, that He was to set out on his return in a Day or two. I accordingly rode down, and shewed Him your Letter, and He promised to write you according to the Purport the next Day: whether He has done it, I do not know, as I have not seen Him since, and he left Mt Vn the Day after—I have been thus particular, that if Colo. Bassett did not write you may not accuse Me of Neglect.
          We are all in this Part of the world, extremely anxious for the Fate of Charlestown, and are at much loss how to account for the long Silence in that Quarter. No accounts since the 25th of Feby. they were not disagreable. I hope ere this, Genl Woodford has reachd Charlestown, and if He gets in time, I hope the Enemy will meet with their usual Fate in attacking that Town.
          The late recommendations of Congress respecting the Currency, have bred no small uneasiness amongh the speculating Gentry, they are getting rid of their Money as fast as possible. I am glad to find a Majority of the People at large, in favour of the Measure. I think it absolutely necessary, and if a proper table of Depreciation, was carried back, as to Loans: I cannot see any Injustice in the Measure. It will I fear meet with some Opposition in our Assembly, but I am confident the ablest Advocates will be in it’s Favour. Colo. Mason has for some time thought the Measure expedient. He will be supported by P. Henry, and R. H. Lee, both of whom are, it is said, to be in the next Assembly—Our Election comes on next Monday when I expect Colo. Mason & My self will be elected without Opposition. the assembly meets at Richmond the first

Monday in May, where I expect to have a most disagreable Time, as we cannot possibly be accommodated, with any Satisfaction.
          Nelly joins Me in tendering our most sincere and affectionate regards to you and am Hond Sir unfeignedly your most Affecte
          
            J. P. Custis
          
        